          Case 1:19-cr-00913-SHS Document 44 Filed 06/10/20 Page 1 of 2




                                                            June 9, 2020

VIA ECF
The Honorable Sidney H. Stein
United States District Judge                                      MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States of America v. Martin Ross, et al.
       S1 19 Cr. 913 (SHS)_____________________

Dear Judge Stein:

        We represent Martin Ross in the above-captioned matter. We are writing to inform the
Court that Mr. Ross’s close family friend, Octavio Figueroa, suddenly passed away on May 28,
2020, and to request an order from the Court to permit Mr. Ross to pay his final respects to his
friend.

        Mr. Figueroa was one of two men murdered on Amsterdam Avenue the night of May
28th. Though Messrs. Ross and Figueroa were not related by blood, they were incredibly close,
sharing a bond going back decades and based on mutual family ties. Indeed, their families
celebrated family functions and holiday events together. Mr. Ross instinctively calls Mr.
Figueroa his “cousin,” and likens the relationship more to an older brother. Mr. Figueroa
consistently helped and supported Mr. Ross. He gave Mr. Ross money when he needed it
and connected him to employment, such as security jobs, and together they celebrated major life
events, like the births of children. The two spoke multiple times a day. Given the sudden nature
of Octavio’s death, and the pain it has caused his family, Mr. Ross would greatly appreciate the
opportunity to pay his final respects with his loved ones.

       The family has made the following funeral arrangements:

               Caribe Funeral Home
               1922 Utica Avenue
               Brooklyn, NY 112234
               Saturday, June 13th, 2:00 pm- 6:00 pm.

       Although the government opposes this request, I understand that arrangements have been
made in the past to accommodate similar requests.

       In light of the circumstances, I request the Court order that the U.S. Marshal’s service make
immediate arrangements for Mr. Ross to be picked up from the MCC, brought to the Caribe
Funeral Home on Saturday, June 13, 2020, permit Mr. Ross two hours with his family to pay his
         Case 1:19-cr-00913-SHS Document 44
                                         43 Filed 06/10/20
                                                  06/09/20 Page 2 of 2
                                                                                           Page 2


final respects, and then be returned to the MCC under such conditions the U.S. Marshal deems
necessary.

       I want to thank the Court for its consideration of this important matter.

                                                            Respectfully submitted,


                                                            ____________/s/_______________
                                                            Michael W. Martin
                                                            Ian Weinstein
                                                            Lincoln Square Legal Services, Inc.
                                                            Attorneys for Mr. Hanley Gomez ??
                                                            150 West 62nd Street
                                                            New York, NY 10023
                                                            (212) 636-6934

cc:    Jacob Fiddelman
       Assistant United States Attorney
       By Email                                     Application denied.

                                                    Dated: New York, New York
                                                           June 10, 2020
